 
 
I 
108th CONGRESS
2d Session
H. R. 5209 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2004 
Mr. Meehan introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To adjust the boundary of Lowell National Historical Park, and for other purposes. 
 
 
1.Short title This Act may be cited as the “Lowell National Historical Park Boundary Adjustment Act”. 
2.AmendmentsThe Act entitled An Act to provide for the establishment of the Lowell National Historical Park in the Commonwealth of Massachusetts, and for other purposes approved June 5, 1978 (Public Law 95–290; 92 Stat. 290; 16 U.S.C. 410cc et seq.) is amended as follows: 
(1)In section 101(a), by adding a new paragraph after paragraph (2) as follows: 
 
(3)The boundaries of the park are modified to include five parcels of land identified on the map entitled Boundary Adjustment, Lowell National Historical Park, numbered 475/81,424B and dated September 2004, and as delineated in section 202(a)(2)(G).. 
(2)In section 202(a)(2), by adding at the end the following new subparagraph: 
 
(G)The properties shown on the map identified in subsection (101)(a)(3) as follows:
(i)91 Pevey Street.
(ii)The portion of 607 Middlesex Place.
(iii)Eagle Court.
(iv)The portion of 50 Payne Street.
(v)726 Broadway..  
 
